In an action, inter alia, to recover damages for wrongful death, the defendant Stephanas J.K. Tjan appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Jones, J.), dated December 23, 1998, as denied his motion to enforce a purported settlement agreement, and nonparty David S. Haberman separately appeals from stated portions of the same order which, inter alia, denied that branch of his separate motion which was to enforce the purported settlement agreement.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable by the appellants.
The Supreme Court properly denied the motion and cross motion. The record presented by the appellants is insufficient to evaluate the purported settlement agreement (see generally, Gold Connection Discount Jewelers v American Dist. Tel. Co., 212 AD2d 577; Ottinger v Dempsey, 161 AD2d 691).
The appellants’ remaining contentions are either without merit or need not be reached in light of this determination. Thompson, J. P., S. Miller, Florio and Schmidt, JJ., concur.